Luke, J.
The evidence authorized the defendant’s conviction under the second count only of the indictment; and although he was convicted and sentenced under both the first and the second counts, this error was cured by the subsequent judgment of the court (rendered during the same term of the court and before the defendant had begun to .serve the original sentence Imposed upon him), striking the sentence *482imposed under the first count and allowing only the sentence imposed under the second count to stand.
Decided July 14, 1920.
Indictment for robbery; from Chatham superior court — Judge Meldrim. April 9, 1920.
The first count of the indictment charged robbery by force and intimidation, and the second count charged robbery by sudden snatching.
Aaron Kravitch, for plaintiff in error.
Walter C. Hartridge, solicitor-general, contra.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.